Case 17-14454-elf   Doc 464   Filed 03/19/20 Entered 03/19/20 11:50:20   Desc Main
                              Document Page 1 of 7
Case 17-14454-elf   Doc 464   Filed 03/19/20 Entered 03/19/20 11:50:20   Desc Main
                              Document Page 2 of 7
Case 17-14454-elf   Doc 464   Filed 03/19/20 Entered 03/19/20 11:50:20   Desc Main
                              Document Page 3 of 7
Case 17-14454-elf   Doc 464   Filed 03/19/20 Entered 03/19/20 11:50:20   Desc Main
                              Document Page 4 of 7
Case 17-14454-elf       Doc 464      Filed 03/19/20 Entered 03/19/20 11:50:20            Desc Main
                                     Document Page 5 of 7



          15.   No less than twenty-one (21) days prior to the proposed closing on the sale of a

Remaining Residential Unit, the Trustee shall file with this Court and serve the Sale Notice

(attached as Amended Exhibit E to the Motion, see Doc. # 463) and a proposed form of Order

(in substantially the same form as this Order) approving the proposed sale of Remaining

Residential Unit(s) via ecf transmission, e-mail, or regular mail u p o n (i) the Office of the

United States Trustee; (ii) all parties requesting notice under Fed. R. Bankr. P. 2002; and

(iii) all parties holding secured claims.

          16.   Any party-in-interest shall have fourteen (14) days from the date of the Sale

Notice to file a response to the proposed sale set for t h in the Sale Notice with this Court

and serve a copy upon Trustee's counsel.

          17.   If no response is filed within fourteen (14) days after the date of the Sale Notice,

the Trustee shall certify the same to the Court and request entry of the Order authorizing the sale

of the Remaining Residential Unit(s).

          18.   If a response is filed to a Sale Notice, and such dispute cannot be resolved

consensually by the Trustee and the objecting party, the Trustee will contact the Court to obtain a

hearing date and time to consider the Sale Notice and the response thereto. The Trustee shall

serve a notice of hearing in connection with the Sale Notice and the response thereto via ecf

transmission, e-mail, or regular mail u p o n (i) the Office of the United States Trustee; (ii) all

parties requesting notice under Fed. R. Bankr. P. 2002; (iii) all parties holding secured claims

informing them of the upcoming sale and (iv) the person(s) that filed the response to the Sale

Notice.

          19.   Notice of the Sale Notice and notice of any hearing in connection with a Sale

Notice is limited to the parties identified in paragraphs 15 and 18 of this Order.
Case 17-14454-elf   Doc 464   Filed 03/19/20 Entered 03/19/20 11:50:20   Desc Main
                              Document Page 6 of 7




       3/19/20
Case 17-14454-elf   Doc 464   Filed 03/19/20 Entered 03/19/20 11:50:20   Desc Main
                              Document Page 7 of 7
